E. BRYAN WILSON
Acting United States Attorney

JONAS M. WALKER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jonas.walker@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

    UNITED STATES OF AMERICA,               ) No. 3:20-cr-00036-SLG-MMS
                                            )
                          Plaintiff,        )
                                            )
          vs.                               )
                                            )
    MAHMOUD GHASSAN SOUD,                   )
                                            )
                          Defendant.        )
                                            )

       REVISED 1 NOTICE REGARDING MENTAL HEALTH RECORDS
             SUBPOENAED TO MOTION HEARING (Dkt. 48)

       The United States gives notice that it plans to issue a subpoena to the Department

of Corrections for records that are relevant to the Court’s determination of the pending

Motion for Competency Hearing and Examination (the “Motion,” Dkt. 45), regarding



1 This revised notice supersedes Dkt. 49 to clarify that, as of the date of filing, the
Government has not yet issued the subpoena. The Government plans to issue the subpoena
on Monday, March 8, 2021.


      Case 3:20-cr-00036-SLG-MMS Document 50 Filed 03/05/21 Page 1 of 3
which the Court scheduled a motion hearing to occur on Friday, March 12, 2021 (Dkt. 48).

       The defense opposed the Motion on various grounds, including that “the majority

of the assertions regarding DOC mental health records in the pretrial services report are

undated and do not necessarily reflect the defendant’s current mental status.” Dkt 47 at 2.

       It is unclear to the Government whether the Court intends to receive testimony or

documentary evidence, or only hear argument, regarding the Motion. Therefore, in an

abundance of caution, the Government plans to issue a subpoena to the Alaska Department

of Corrections (“DOC”) for the Defendant’s up-to-date mental health records.

Consistently with the ECF order scheduling the hearing, the Government expects the DOC

records custodian to attend by VTC. 2

       In recognition of the sensitivity of the records, the Government has instructed DOC

not to produce those records to the Government prior to the hearing, but instead, to make

a records custodian available at the hearing so that the Court can issue an appropriate order

at that time regarding the disposition and protection of the records. Of course, the Defense

will also be able to receive the records, as ordered by the Court.

//

//

//




2
  “The court expects all parties to appear via video conference unless they do not have
video capabilities. To avoid delays, the court encourages counsel to assist and advise
potential witnesses before the hearing about how to access the virtual courtroom by video.”
Dkt. 48.
U.S. v. SOUD
3:20-cr-00036-SLG-MMS
                                    2
      Case 3:20-cr-00036-SLG-MMS Document 50 Filed 03/05/21 Page 2 of 3
       RESPECTFULLY SUBMITTED March 5, 2021, in Anchorage, Alaska.

                                                 E. BRYAN WILSON
                                                 Acting United States Attorney

                                                 s/ Jonas M. Walker
                                                 Assistant U.S. Attorney
                                                 United States of America
CERTIFICATE OF SERVICE
I hereby certify that on March 5, 2021, a true and correct copy of the foregoing was served
electronically on the following:

Gretchen L. Staft

s/ Jonas M. Walker
Office of the U.S. Attorney




U.S. v. SOUD
3:20-cr-00036-SLG-MMS
                                    3
      Case 3:20-cr-00036-SLG-MMS Document 50 Filed 03/05/21 Page 3 of 3
